Appeal from an order which denied, without a hearing, a motion by defendant in the nature of a writ of error coram nobis. Defendant was not entitled to relief upon any of the grounds asserted by him. (1) Failure to defer sentence for at least two days (Code Grim. Pro., § 472) affords no basis for coram nobis. (People v. La Mere, 4 A D 2d 840.) (2) Failure to advise defendant of his rights under section 1943 of the Penal Law, dealing with the sentencing of multiple offenders, would likewise be shown on the record and again coram nobis would appear improper (People v. Urano, 35 Misc 2d 72); but, in any event, that section was complied with; and the provisions for warnings as to additional punishment (Code -Grim. Pro., § 335-b [L. 1959, ch. 219]; § 482, subd. 3 [L. 1959, ch. 218]), to which defendant apparently alludes, were not in effect at the time of his conviction and sentence. (3) The adequacy of the trial court’s advisement as to defendant’s right to counsel has previously 'been sustained. (People v. Fink, 8 A D 2d 859, cert, den. 361 U. S. 920.) (4) The question required by section 480 of the Code of Criminal Procedure seems to have been properly asked at a time that was proper under the circumstances (People v. Dawes, 6 A D 2d 918); but noncompliance with section 480 may not, in any event, be attacked in coram nobis (People v. Sullivan, 3 N Y 2d 196). Order affirmed. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.